        Case
         Case1:16-cv-06496-LAK-GWG
              1:16-cv-06496-LAK-GWG Document
                                     Document448-1 Filed02/12/21
                                              449 Filed  02/10/21 Page
                                                                   Page11ofof22



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


RICHARD DENNIS, SONTERRA CAPITAL
MASTER FUND, LTD., FRONTPOINT FINANCIAL
SERVICES FUND, L.P., FRONTPOINT ASIAN
EVENT DRIVEN FUND, L.P., FRONTPOINT
FINANCIAL HORIZONS FUND, L.P., and                 Civil Action No. 16-cv-06496
ORANGE COUNTY EMPLOYEES RETIREMENT
                                                   Hon. Gabriel W. Gorenstein
SYSTEM, on behalf of themselves and all others
similarly situated,

                     Plaintiffs,
               v.

JPMORGAN CHASE & CO., JPMORGAN CHASE
BANK, N.A., BNP PARIBAS, S.A., THE ROYAL
BANK OF SCOTLAND GROUP PLC, THE ROYAL
BANK OF SCOTLAND PLC, RBS N.V., RBS
GROUP (AUSTRALIA) PTY LIMITED, UBS AG,
AUSTRALIA AND NEW ZEALAND BANKING
GROUP LTD., COMMONWEALTH BANK OF
AUSTRALIA, NATIONAL AUSTRALIA BANK
LIMITED, WESTPAC BANKING CORPORATION,
DEUTSCHE BANK AG, HSBC HOLDINGS PLC,
HSBC BANK AUSTRALIA LIMITED, LLOYDS
BANKING GROUP PLC, LLOYDS BANK PLC,
MACQUARIE GROUP LTD., MACQUARIE BANK
LTD., ROYAL BANK OF CANADA, RBC CAPITAL
MARKETS LLC, MORGAN STANLEY, MORGAN
STANLEY AUSTRALIA LIMITED, CREDIT
SUISSE GROUP AG, CREDIT SUISSE AG, ICAP
PLC, ICAP AUSTRALIA PTY LTD., TULLETT
PREBON PLC, TULLETT PREBON (AUSTRALIA)
PTY LTD., AND JOHN DOES NOS. 1-50,

                     Defendants.




                                   ORDER
    Case
     Case1:16-cv-06496-LAK-GWG
          1:16-cv-06496-LAK-GWG Document
                                 Document448-1 Filed02/12/21
                                          449 Filed  02/10/21 Page
                                                               Page22ofof22



        UPON the Court’s Order dated October 14, 2020 (ECF No. 423) (the “October 14 Order”),

which directed Plaintiffs’ counsel to update the Court on the status of class notice discovery, to

propose the next steps in class notice, and to address whether deferral of notice of the JPMorgan

Settlement may be appropriate;

        UPON Plaintiffs’ counsel’s status report that Plaintiffs’ counsel has met and conferred with

non-settling Defendants concerning non-settling Defendants’ production of names and addresses of

potential class members;

        UPON Plaintiffs’ counsel’s report that non-settling Defendants advise that they will consider

Plaintiffs’ request to produce the names and address of potential class members in the context of

responding to Plaintiffs’ First Request for Production of Documents, served on March 31, 2020;

        UPON Plaintiffs’ counsel’s January 15, 2021 letter informing the Court that Plaintiffs have

reached a settlement with Defendant Westpac Banking Corporation (“Westpac”) (ECF No. 445);

        UPON Plaintiffs’ counsel’s recommendation that notice of the JPMorgan and Westpac

settlements be combined and issued consistent with Plaintiffs’ forthcoming motion for conditional

certification of a settlement class for purposes of the Westpac settlement;

        NOW, THEREFORE, IT IS HEREBY ORDERED:

        1.      Plaintiffs’ counsel shall submit a further status report to the Court on or before June

10, 2021 advising the Court of the status of class notice.



IT IS SO ORDERED.

ENTERED this ________
              12th    day of _________,
                             February   2021.

                                                               _____________________
                                                               Hon. Gabriel W. Gorenstein
                                                               United States Magistrate Judge
